                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

WHEREVERTV, INC.,

              Plaintiff,

v.                                                 Case No: 2:18-cv-529-FtM-99CM

COMCAST CABLE
COMMUNICATIONS, LLC,

              Defendant.


                                         ORDER

       This matter comes before the Court upon review of Defendant Comcast Cable’s

Unopposed Motion for Leave to File Under Seal and Incorporated Memorandum of

Law in Support filed on November 8, 2018. Doc. 34. Plaintiff does not oppose the

motion. Id. at 1, 4. For the reasons stated below, the motion is granted.

       Defendant seeks to file under seal portions of its motion to transfer and

supporting declaration that include sensitive information related to Defendant’s

employees located in the Eastern District of Pennsylvania and competitive business

information. Id. at 1. Specifically, Defendant seeks to file under seal un-redacted

versions of the relevant portions and publicly file redacted versions of the motion and

declaration. Id. at 4. Defendant describes the information it seeks to file under

seal and otherwise complies with the requirements of Local Rule 1.09. Id. at 2-4.

As to the duration of the seal, Defendant requests the information remain sealed

“until the conclusion of this litigation[.]” Id. at 4.
       Pursuant to Local Rule 1.09,

       [u]nless filing under seal is authorized by statute, rule, or order, a party
       seeking to file under seal any paper or other matter in any civil case
       shall file and serve a motion, the title of which includes the words
       “Motion to Seal” and which includes (i) an identification and description
       of each item proposed for sealing; (ii) the reason that filing each item is
       necessary; (iii) the reason that sealing each item is necessary; (iv) the
       reason that a means other than sealing is unavailable or unsatisfactory
       to preserve the interest advanced by the movant in support of the seal;
       (v) a statement of the proposed duration of the seal; and (vi) a
       memorandum of legal authority supporting the seal. The movant shall
       not file or otherwise tender to the Clerk any item proposed for sealing
       unless the Court has granted the motion required by this section.
       ...
       Unless otherwise ordered by the Court for good cause shown, no order
       sealing any item pursuant to this section shall extend beyond one year,
       although a seal is renewable by a motion that complies with (b) of this
       rule, identifies the expiration of the seal, and is filed before the
       expiration of the seal.

M.D. Fla. R. 1.09(a), (c).

       Upon review, the Court finds that Defendant has sufficiently identified

and described the information proposed for sealing and sufficiently explained

that filing the documents under seal is necessary. Further, the Court finds

good cause to order the items to remain under seal until the conclusion of the

litigation.

       ACCORDINGLY, it is

       ORDERED:

       Defendant’s Unopposed Motion for Leave to File Under Seal and Incorporated

Memorandum of Law in Support (Doc. 34) is GRANTED. Defendant shall have up

to and including November 16, 2018 to file under seal the portions of the motion to




                                          -2-
transfer and supporting declaration identified in the motion. See Doc. 34 at 1. The

documents shall remain under seal until the entry of final judgment in the case.

        DONE and ORDERED in Fort Myers, Florida on this 13th day of November,

2018.




Copies:
Counsel of record




                                        -3-
